Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Specifically, the prior art fails to teach or fairly suggest a cell stack device with a first middle layer located on the solid electrolyte layer, the first middle layer comprising a first region and a second region on a surface opposite the solid electrolyte layer, a second middle layer located directly on the second region of the first middle layer and not on the first region of the first middle layer, and an air electrode layer that is located on the second middle layer, wherein the first middle layer and the second middle layer collectively form a middle layer that prevents a reaction between a component of the solid electrolyte layer and a component of the air electrode layer, wherein the second middle layer is longer than the air electrode layer from one end of the at least one cell to an opposing end of the at least one cell. 
The closest prior art includes Omori et al. (JP 2017/204327 A). Omori teaches a cell stack device, or fuel cell stack 100 comprising: a support member 20 (P21) at least one cell, or power generation element sections 10 on the support member, the at least one cell 301 (P26; Fig. 4-6) comprising; a fuel electrode layer 4, a solid electrolyte layer 5  a middle layer, or reaction prevention film 7 that is located on the solid electrolyte layer 5; and an air electrode layer 6 that is located on the middle layer (P26). 
Omori is silent in teaching the middle layer 7 includes a first middle layer located on the solid electrolyte layer, a second middle layer located directly on the second region of the first middle layer and not on the first region of the first middle layer, and an air electrode layer that is located on the second middle layer, wherein the first middle layer and the second middle layer collectively form a middle layer that prevents a reaction between a component of the solid electrolyte layer and a component of the air electrode layer, wherein the second middle layer is longer than the air electrode layer from one end of the at least one cell to an opposing end of the at least one cell.
Hori (US 2010/0266925) in a similar field of endeavor related to cell stack devices teaches using a middle layer, or intermediate layer between a solid electrolyte layer and an air electrode layer (P20). Hori teaches having the middle layer, or intermediate layer include a first middle layer 4a bonded to a solid electrolyte layer 9 (P75) and a second middle layer 4b bonded to the air electrode 1 (P77; Fig. 2) to more tightly bond the solid electrolyte layer and middle layer and suppress formation of a reaction layer having high electrical resistance to improve power generation performance (P23. 28-36. 60-62). Hori fails to teach the intermediate or middle layers having different lengths. 
Akihiro (JP 6166151 B2), in a similar field of endeavor related to cell stack devices, teaches a first middle layer comprising a first region, or a second layer 9b and a second region, or first layer 9a (P11-26. Fig. 1). Akihiro teaches making the first region, or second layer 9b extend the full length of the solid electrolyte to suppress the occurrence of cracks (P26). 
Therefore it would have been obvious to have each middle layer of modified Omori in view of Hori have the same length as each respective electrode, or layer it is attached to; however, having the second middle layer shorter than the first middle layer and longer than the air electrode is not taught. 
Laucournet et al. (US 2012/0186976) teaches an intermediate layer, or barrier layer 46 extend only the length of the air electrode layer 47, and not the length of the solid electrolyte layer 45 to suppress a reaction between the layers (P247. 264-265. Fig. 4). 
Ohmori (US 2012/0225368) teaches the cell stack device with a plurality of middle layers, or reaction prevention film (GDC). 
Hori et al. (US 2014/0080029) teaches the cell stack device with a manifold and the claimed location of the sealing material. 
Hara et al. (JP2014049248A) teaches an intermediate layer the same length as the air electrode and shorter than a solid electrolyte layer.
None of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1, wherein a first middle layer comprising a first region and a second region on a surface opposite the solid electrolyte layer, a second middle layer located directly on the second region of the first middle layer and not on the first region of the first middle layer, and an air electrode layer that is located on the second middle layer, wherein the first middle layer and the second middle layer collectively form a middle layer that prevents a reaction between a component of the solid electrolyte layer and a component of the air electrode layer, wherein the second middle layer is longer than the air electrode layer from one end of the at least one cell to an opposing end of the at least one cell. Claims 3-6 depend on claim 1, and therefore they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729